  Case 20-03891       Doc 40   Filed 06/25/20 Entered 06/25/20 19:05:24          Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                     )              BK No.:     20-03891
Stephanie L. Lane                          )
                                           )              Chapter: 13
                                           )
                                                          Honorable Timothy Barnes
                                           )
                                           )
               Debtor(s)                   )

                           Order Dismissing Case for Unreasonable Delay

       This matter coming before the Court on Trustee's Motion to Dismiss for Unreasonable Delay,
the Court having heard the facts and the arguments of Counsel,

IT IS HEREBY ORDERED:

This case is dismissed.




                                                       Enter:


                                                                Timothy A. Barnes
Dated: June 25, 2020                                            United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 Suite 800
 224 South Michigan Avenue
 Chicago, IL 60604-2500
 (312) 431-1300
